

FIRST AMENDMENT TO LEASE




THIS FIRST AMENDMENT TO LEASE (the “First Amendment”) dated as of this 6th day
of March, 2019 by and between HAYDEN OFFICE TRUST under Declaration of Trust
dated August 24, 1977, as the same may have been amended (“Landlord”), and
DICERNA PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”).




RECITALS


By Lease dated January 2, 2019 (the “Lease”), Landlord did lease to Tenant and
Tenant did hire and lease from Landlord the entire rentable floor area (being
80,872 square feet of rentable floor area) of the building (the “Building”)
known as and numbered 33 Hayden Avenue, Lexington, Massachusetts (referred to in
the Lease as the “Premises”).


Landlord and Tenant have agreed that the rear outdoor patio and associated
landscaping of an outdoor lawn area at the rear of the Building shall be removed
from the scope of the Base Building Work (as defined in the Lease) and to modify
certain terms and conditions in the Lease in connection therewith.


Landlord and Tenant are entering into this instrument to set forth said
modifications and to otherwise amend the Lease as set forth herein.


NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained, Landlord
and Tenant hereby agree to and with each other as follows:


1.Rear Outdoor Area. Landlord and Tenant have agreed that the rear outdoor patio
and associated landscaping of an outdoor lawn area at the rear of the Building
shall be removed from the scope of the Base Building Work, and in connection
therewith, the Lease is hereby amended as follows:


(A)Section 2.2.3 of the Lease is hereby amended as follows:


i.    The first sentence of Section 2.2.3(A) is hereby deleted in its entirety
and the following sentences substituted therefor: “As part of the Base Building
Work (as defined on Exhibit B-1) and subject to Section 1.1.(A)(1) of Exhibit
B-1, Landlord, at its sole cost and expense, shall construct an outdoor patio
(the “Front Patio”) accessible from the existing Building cafeteria on the front
of the Building substantially in the location and pursuant to the design plans
shown on Exhibit B-2 attached hereto. The Front Patio together with any rear
outdoor patio and any landscaping of an associated outdoor lawn area at the rear
of the Building, if and to the extent any such work is performed by Landlord as
part of the Tenant


Page 1



--------------------------------------------------------------------------------




Improvement Work (as defined on Exhibit B-1) performed by Landlord pursuant to
and in accordance with Exhibit B-1, shall be hereinafter referred to as the
“Outdoor Area”).”


ii.    The section heading for Section 2.2.3 of the Lease is hereby deleted in
its entirety and replaced with the following:


“2.2.3     Outdoor Area”.


iii.    All references in Section 2.2.3 to the “Outdoor Patios & Back Lawn”
shall be deemed to be references to the “Outdoor Area.”


(B)Section 1.4 of Exhibit B-1 of the Lease is hereby amended by deleting the
first sentence thereof in its entirety and substituting the following therefor:
“Landlord shall provide to Tenant a special allowance (the “Tenant Allowance”)
equal to the sum of (x) the product of (i) $75.00 and (ii) the Rentable Floor
Area of the Premises, plus (y) One Hundred Fifty Thousand and 00/100 Dollars
($150,000.00).”


(C)Exhibit B-2 to the Lease is hereby deleted in its entirety and Exhibit B-2
attached to this First Amendment is substituted therefor.


2.Brokers.


(A)    Tenant warrants and represents that Tenant has not dealt with any broker
in connection with the consummation of this First Amendment; and in the event
any claim is made against Landlord relative to dealings by Tenant with brokers,
Tenant shall defend the claim against Landlord with counsel of Tenant’s
selection first approved by Landlord (which approval will not be unreasonably
withheld) and save harmless and indemnify Landlord on account of loss, cost or
damage which may arise by reason of such claim.


(B)    Landlord warrants and represents that Landlord has not dealt with any
broker in connection with the consummation of this First Amendment; and in the
event any claim is made against Tenant relative to dealings by Landlord with
brokers, Landlord shall defend the claim against Tenant with counsel of
Landlord’s selection first approved by Tenant (which approval will not be
unreasonably withheld) and save harmless and indemnify Tenant on account of
loss, cost or damage which may arise by reason of such claim.


3.Capitalized Terms. Except as otherwise expressly provided herein, all
capitalized terms used herein without definition shall have the same meanings as
are set forth in the Lease.


4.Ratification. Except as herein amended the Lease shall remain unchanged and in
full force and effect. All references to the “Lease” shall be deemed to be
references to the Lease as herein amended.




Page 2



--------------------------------------------------------------------------------




5.Authorization. Each of Landlord and Tenant hereby represents and warrants to
the other that all necessary action has been taken to enter this First Amendment
and that the person signing this First Amendment on its behalf has been duly
authorized to do so.


6.Electronic Signatures. The parties acknowledge and agree that this Amendment
may be executed by electronic signature, which shall be considered as an
original signature for all purposes and shall have the same force and effect as
an original signature. Without limitation, “electronic signature” shall include
faxed versions of an original signature or electronically scanned and
transmitted versions (e.g., via pdf) of an original signature.




[Signatures on Following Page]


Page 3



--------------------------------------------------------------------------------






EXECUTED as of the date and year first above written.




WITNESS:
/s/ Matthew Murray
Matthew Murray
 
LANDLORD:


HAYDEN OFFICE TRUST
/s/ Patrick Mulvihill
___________________________________________
Patrick Mulvihill, for the Trustees of Hayden Office Trust, pursuant to written
delegation, but not individually









WITNESS:
 
TENANT:
/s/ Matthew Murray
 
 


Matthew Murray
 
DICERNA PHARMACEUTICALS, INC., a Delaware corporation
 
 
 
 
 
By:
/s/ John B. Green
 
 
Name:
John B. Green
 
 
Title:
Chief Financial Officer
 
 
Hereunto duly authorized
 
 
 









Page 4



--------------------------------------------------------------------------------





EXHIBIT B-2


Base Building Work: Space Plan and Detailed Scope


Element
Description
Demolition – Atrium & Cafe
Remove (i) existing light fixtures (ii) existing glass wall separating the three
(3) story atrium and cafeteria seating area and (iii) existing planter box
located against the elevators.


Exterior Patio
Construct an exterior patio at the front of the Building in a manner generally
consistent in design and size as shown on the plan attached to this Exhibit
B-2 and which shall include (i) new lighting, (ii) concrete pavers, (iii)
landscaping, (iv) electric outlets, and (v) a trellis.
 
Bathrooms






Demolish existing bathrooms to their studs. Supply and install new (i) ceramic
floor tile (ii) ceramic wet walls (iii) countertops (iv) acoustical ceiling
tiles and grid (v) 2’x2’ LED light fixtures (vi) toilet partitions (vii) toilet
accessories and (viii) moisture resistant drywall.


Atrium & Cafe


Supply and install new (i) drywall over existing brick walls (ii) LED light
fixtures (iii) 2’x 2’ ceiling tiles and grid (iv) glass enclosure with lighting
on full height of elevator shaft and (v) replace kitchen equipment as needed in
connection with Base Building Work.















Page 1
Exhibit B-2

--------------------------------------------------------------------------------





Front Outdoor Patio


ex1011image.jpg [ex1011image.jpg]


Page 2
Exhibit B-2